Citation Nr: 0413633	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Correspondence dated in February 2002 satisfies the notice 
requirements of the laws and regulations noted above; 
however, additional development is needed before VA's duty to 
assist is met.  In this regard, the RO has attempted to 
verify the veteran's claimed stressors.  Among the claimed 
stressors are helicopter and plane crashes that the veteran 
witnessed during his Vietnam service between May 1969 and 
February 1970 while attached to Headquarters and Headquarters 
Squadron 18, Marine Air Control Group 18, First Marine Air 
Wing.  The dates when these occurred have varied in different 
statements from the veteran but have included July, 
September, and December 1969.  As unit records in the claims 
file do not cover July or September, the RO should check the 
records for these additional months.  Additionally, the 
record does not show that any attempt was made to verify 
other stressors that were more vague.  (i.e., "Rocket 
attacks from April 1969 to March 1970.)  The RO should 
contact the Office of the Commandant of the Marine Corps in 
order to try to verify all claimed stressors even if accounts 
appear to be somewhat vague and may likely result in a 
negative reply when an attempt to verify is made.  Vagueness 
does not absolve VA of its duty to assist.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for PTSD 
since service separation and ask him to 
sign the appropriate releases.  
Thereafter, the RO should attempt to 
secure records which have not been 
previously associated with the claims 
folder.  Any pertinent records obtained 
should be associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran must be notified of unsuccessful 
efforts. 

2.  The RO should attempt to verify all 
claimed stressors through the appropriate 
contact in the Office of the Commandant 
of the United States Marine Corps.  
Verification efforts should include any 
helicopter or planes crashes in the 
vicinity of the veteran's unit in July 
and September 1969, the death of a 
Private Bryant Reid that occurred 
approximately in December 1969, rocket 
attacks from April 1969 to March 1970, 
and the accounts of crossing mine fields 
in January 1970 and being trapped in a 
tunnel in February 1970.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
veteran should also be asked to submit 
all relevant evidence in his possession 
that is not of record.

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


